Citation Nr: 1508512	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and an anxiety disorder, and, if so, whether the reopened claim may be granted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, to include asthma, and, if so, whether the reopened claim may be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus and, if so, whether the reopened claim may be granted.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic headaches and, if so, whether the reopened claim may be granted.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee condition and, if so, whether the reopened claim may be granted.  

6.  Entitlement to service connection for chronic diarrhea.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for drug abuse.  

9.  Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the characterization of the claims on appeal, a review of the record reveals that service connection for PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis were initially denied in a December 2006 rating decision (issued in January 2007).  In the November 2011 rating decision from which this appeal arises, the RO found that new and material evidence had been received to reopen the PTSD, asthma, tinnitus, and bilateral knee arthritis claims, but determined that new and material evidence had not been received to reopen the anxiety and chronic headaches claims.  As such, the RO proceeded to address the claims involving PTSD, asthma, tinnitus, and bilateral knee arthritis on the merits in the November 2012 statement of the case (SOC).  However, regardless of the RO's actions, because the December 2006 rating decision became final (as will be explained in detail below), the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address the question of whether new and material evidence has been received to reopen each previously denied service connection claim.  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has recharacterized the matters on appeal, as appropriate and as reflected on the title page of this decision.

Regarding the Veteran's claims involving PTSD and an anxiety disorder, the Board has re-characterized those claims as entitlement to service connection for an acquired psychiatric disorder, as both claims require new and material evidence to reopen them and both diagnoses appear to be based on the same symptoms reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from August 2010 to August 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the November 2012 SOC.  The remaining documents in Virtual VA and VBMS consist of various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  

For reasons discussed below, the issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, chronic headaches, bilateral knee condition, diarrhea, as well as the claim of service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied service connection for PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis.  

2.  In January 2007, the Veteran was notified of the RO's determination but he did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The notification is presumed to have been sent to the Veteran's last known address, and the Veteran is presumed to have received notification of the rating decision, to include his appeal rights.

4.  Evidence added to the record since the final December 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis.  

5.  At no time prior to the filing of the claim, or during the pendency of the claim, does the Veteran have a current bilateral hearing loss disability for VA purposes.

6.  The lay and medical evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was incurred in service.

7.  The lay and medical evidence of record does not establish, or even indicate, that the Veteran's current diagnoses of continuous, severe methamphetamine abuse, episodic alcohol abuse, and episodic cannabis abuse resulted from, was caused by, or used for therapeutic purposes for any disability that is related to his military service.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. The criteria for entitlement to service connection for drug abuse have not been met.  38 U.S.C.A. § 105, 1110 (West 2014); 38 C.F.R. § 3.1(n), 3.301 (2014); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA, as the AOJ provided pre-adjudication VCAA notice by letter dated in December 2010, which advised the Veteran of the need to submit new and material evidence in order to reopen his claims and provided him with the definition of new and material evidence.  The December 2010 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The December 2010 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment, which have been considered by the AOJ.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board notes that the Veteran was also provided with a VA audiological examination in conjunction with this appeal and there is no indication or allegation that the examination was inadequate to evaluate whether the Veteran currently has bilateral hearing loss impairment, including tinnitus.  As such, the Board concludes that no further examination is necessary is conjunction with the claims being decided in this appeal. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for drug abuse; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible lay or medical evidence showing, or even indicating, that the Veteran's drug abuse is secondary to or caused by a service-connected disability (or any disability the Veteran claims is related to his military service).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Court has held that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claim of service connection for drug abuse.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims decided herein.

Analysis

I.  Petitions to Reopen Previously Denied Claims

By way of background, in August 2006, the Veteran filed a formal claim seeking entitlement to service connection for several disabilities, including PTSD, an anxiety disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis.  In support of his claims, the Veteran reported that his asthma began in 1991, his PTSD, chronic headaches, and bilateral tinnitus began in 1992, and his bilateral knee arthritis began in 2001.  He did not provide any indication as to when his anxiety disorder began; nor did he provide any additional statements or evidence in support of his claim.  

The RO obtained various VA outpatient treatment records dated from June 1999 to August 2006, which showed that, in September 1999, the Veteran reported a history of treatment for anxiety and depression and had been prescribed medication for his symptoms by VA for the past four years.  In March 2006, the Veteran was diagnosed with acute bronchitis.  In July 2006, he denied having tinnitus but reported having occasional headaches.  VA treatment records from July 2006 also show that, while he complained of pain in his bilateral knees that had persisted for four years, x-rays of his knees were normal.  See also August 2006 VA treatment record.  

In a December 2006 rating decision, the RO denied service connection for PTSD and an anxiety disorder on the basis that service and post-service treatment records did not show treatment of or a clinical diagnosis of PTSD or an anxiety disorder related to service.  The RO denied service connection for asthma on the basis that the condition neither occurred in nor was caused by service, noting that service and post-service treatment records were negative for treatment of asthma but showed he reported a history of asthma in childhood.  The RO denied service connection for tinnitus on the basis that the condition neither occurred in nor was caused by service, noting that service and post-service medical records were negative for tinnitus.  The RO denied service connection for chronic headaches on the basis that, while there is a record of treatment for headaches in service, the in-service headaches resolved and the evidence did not show a permanent residual or chronic headache disability.  Finally, the RO denied service connection for bilateral knee arthritis on the basis that the conditions were not incurred in or caused by service, noting that service records were negative for a diagnosis of knee arthritis, post-service x-rays of the bilateral knees were normal, and there was no other medical evidence showing a current diagnosis of arthritis or a diagnosis of such within one year of separation from service.  

The record reflects that the December 2006 rating decision and notice of appellate rights were mailed to the Veteran's address of record in January 2007.  However, the December 2006 and notice of appellate rights were returned to the RO five days later, with a notation from the post office to "return to sender" because the Veteran had "moved, left no address" and it was "unable to forward."  The Board notes that, had the returned envelope indicated that a forwarding address was available and/or had expired, there may have been a duty for VA to at least attempt to learn of the possible forwarding address; however, the envelope VA had in its possession indicated there was no forwarding address.  Therefore, the Board finds that VA properly sent the notice of the December 2006 rating decision to the Veteran's last known address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep ... VA apprised of his whereabouts.").  In this case, the Board finds as fact that it was not the responsibility of the Secretary to act as a private detective to investigate the whereabouts of the Veteran.  In this regard, the Board further notes that a subsequent March 2007 rating decision (that denied entitlement to nonservice connection pension), was sent to the Veteran's last known address and was not returned to VA.  

No communication regarding any of the aforementioned claims was received within one year of the issuance of the December 2006 rating decision; nor does the record reflect that new and material evidence relevant to any claim was received during the one year appeal period following the issuance of the December 2006 rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the Board concludes that the December 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

In December 2010, the Veteran submitted a written statement requesting to reopen the previously denied claims involving tinnitus, bilateral knee arthritis and joint pain, anxiety, chronic headaches, and asthma, from which the current appeal arises.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Nevertheless, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 5108; Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the December 2006 rating decision includes VA treatment records dated through August 2012 and statements from the Veteran.  Specifically, the VA treatment records show the Veteran has repeatedly reported having problems with anxiety since the 1990s and that he has been variously diagnosed with generalized anxiety disorder, adjustment disorder with mixed anxiety and depression, panic disorder with agoraphobia, and PTSD.  See VA treatment records dated February and September 1999, April 2008, June 2009, and May and November 2010.  In February 2011, the Veteran informed VA that his PTSD was related to personal trauma, as opposed to combat, and that he received treatment for PTSD at the VA Medical Center in Indianapolis, Indiana, when he was discharged from service.  He also reported that he believed his asthma, arthritis, joint pain, and diarrhea were due to Gulf War Syndrome.  Also received into the record is a November 2011 VA audio examination, which documents the Veteran's description of the nature and onset of his tinnitus and contains a medical opinion regarding the etiology of his tinnitus disability.  

The Board concludes that, with respect to the service connection claims for an acquired psychiatric disorder (including PTSD and an anxiety disorder), chronic headaches, asthma, and bilateral knee arthritis, the evidence received since the prior final decision is new and material.  The VA treatment records and the Veteran's statements are new, in that they were not of record at the time of the prior final decision.  Further, the evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  

As relevant to the acquired psychiatric disorder claim, the newly received evidence - namely the VA treatment records showing the Veteran reported having anxiety since the 1990s and has been diagnosed with a myriad of psychiatric disabilities, including PTSD and generalized anxiety disorder - is material in that it relates to unestablished facts necessary to substantiate the claim, i.e., whether the Veteran has a current diagnosis and in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.156, 4.125(a).

With respect to the claims involving asthma, chronic headaches, and bilateral knee arthritis, the newly received evidence, namely the Veteran's statements, provides a new theory of entitlement to service connection not previously considered, namely whether the Veteran's symptoms/conditions are a result of his service in Southwest Asia during the Persian Gulf War.  Indeed, as the claims for service connection for asthma, chronic headaches, and bilateral knee arthritis were previously denied based on the absence of a connection between the current disabilities and military service, and the newly received evidence addresses a new theory of entitlement based on Gulf War service, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating each claim. 

The Board also concludes that the November 2011 VA audio examination is new and material with respect to the tinnitus claim, as it was not of record at the time of the December 2006 rating decision and addresses the etiology of his tinnitus disability - an unestablished fact necessary to substantiate the claim.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for an acquired psychiatric disorder, asthma, tinnitus, chronic headaches, and bilateral knee arthritis are reopened.  The merits of the reopened tinnitus claim are addressed below, while the remaining reopened claims are addressed in the Remand section of this decision. 

II.  Service Connection Claims

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Likewise, the Court recently held that tinnitus is also an organic disease of the nervous system and therefore a presumptive disability.  Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran is seeking service connection for bilateral hearing loss.  During the January 2011 VA examination, he reported that he was a military police officer but also served on flight line security and an M60 gunner.  He also reported, however, that he worked in the Chrysler factory after service, during which he did not wear hearing protection around loud noise while working.  The examiner did not obtain any information from the Veteran regarding the onset of his hearing impairment.  Nevertheless, the Veteran believes his current hearing impairment is a result of military service, given his service connection claim.  

However, a current diagnosis of bilateral hearing loss for VA purposes has not been shown at any point prior or during the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In this regard, the only audiogram associated with the record is the January 2011 VA audio examination that was conducted to determine if the Veteran has a current hearing disability that is related to his military service. 

The January 2011 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
15
15
10
5
20

Speech recognition was 100 percent in the right ear and 96 percent in the left ear. 

Significantly, the Veteran's bilateral hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in either ear.  Therefore, given the foregoing, the Board finds the Veteran does not have a current bilateral hearing loss disability for VA purposes prior or during the pendency of his claim.  38 C.F.R. § 3.385.

In making this determination, the Board acknowledges the Veteran's belief that he currently has difficulty hearing.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation and, as previously noted, the Veteran's bilateral pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to or during the pendency of the claim. 

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran reported having bilateral tinnitus at the January 2011 VA audiological examination.  This evidence sufficiently established the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established. 

With respect to in-service-incurrence, the Veteran has asserted that he first noticed tinnitus during service.  The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In fact, he has provided a consistent report of the circumstances of his in-service noise exposure, as well as the onset and nature of his tinnitus.  In addition, the Veteran's DD Form 214 reflects that he completed 38 hours of machine gunner qualifications, which corroborates his report of duties that exposed him to significant noise during service.  The Board also notes that his report of in-service noise exposure while serving as a machine gunner appears to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service). 

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus is considered competent and credible lay evidence of such. 

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is, at least, in relative equipoise. 

During the January 2011 VA audiological examination, the Veteran reported that his tinnitus came on gradually during service and is constant.  The VA examiner noted the Veteran's in-service and post-service noise exposure and also performed audiological testing, which revealed normal hearing bilaterally.  In this context, the January 2011 VA examiner opined that, because the Veteran's hearing is within normal limits in all frequencies tested, the etiology of the tinnitus cannot be determined.   

While the January 2011 VA examination is considered competent medical evidence, the Board finds that the examiner's inability to provide a nexus opinion regarding the etiology of the Veteran's tinnitus does not weigh against his claim.  Instead, the Board finds the other evidence of record sufficient to grant the Veteran's claim.  In particular, the Board notes that the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  As noted, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds the Veteran's statements that his tinnitus had its onset during service and is constant is tantamount to asserting that his tinnitus has been constant since service.  In evaluating this claim, the Board finds it significant that the Veteran has provided a consistent report regarding his tinnitus - that his tinnitus began during service and has been constant since that time.  Accordingly, the Board finds that his statement regarding chronicity of tinnitus since his military service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

As tinnitus is a chronic disease for which service connection may be established solely through a showing of continuity of symptomatology, the Board finds that the lay and clinical evidence is at least in relative equipoise with respect to the issue of whether the Veteran's tinnitus was incurred during service as a result of his military noise exposure. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Drug Abuse

In December 2010, the Veteran submitted an informal claim seeking service connection for several disabilities, including drug use.  

The Board notes that compensation for disorders incurred through willful misconduct, to include the abuse of alcohol or drugs, is generally precluded as a matter of law.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (Jan. 16, 1997).  Pertinent regulations provide that the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 

Additionally, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his drug use/abuse is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.

In this case, while the Veteran was requested to submit information and evidence relevant to his claim, he has not provided any additional statements regarding why he believes service connection should be established for drug use/abuse.  Indeed, there is no lay or medical evidence showing (or even suggesting/indicating) that his drug abuse was/is secondary to, or symptomatic of, a service-connected disability.  

In this context, the Board notes that post-service treatment records show the Veteran was hospitalized at a VA substance abuse treatment program from July to August 2006 and was diagnosed with continuous, severe methamphetamine abuse, episodic alcohol abuse, cocaine abuse (which was noted to be in remission), and episodic cannabis abuse.  During the treatment program, the Veteran reported that he first drank alcohol at the age of 10 and was a weekend drinker until he was 17, when he became a daily drinker until he was 32.  He reported that he first used drugs at the age of 13 and has continued to use a myriad of different drugs since that time, including using methamphetamines daily since he was 30.  

Notably, the post-service treatment records do not contain any evidence, indication, or allegation that the Veteran's alcohol and drug abuse resulted from, was caused by, or used for therapeutic purposes for any disability that was incurred in, or is otherwise related to, his military service, to include the psychiatric and other disabilities the Veteran has asserted were incurred as a result of service.  

As there is no competent or credible lay or medical evidence establishing, or even indicating, that the Veteran's drug abuse is secondary to or caused by a service-connected disability, the Board finds VA's duty to assist by providing a VA examination and/or opinion has not been triggered.  The Board further finds that, without competent lay or medical evidence establishing that the Veteran's drug abuse resulted from, was caused by, or used for therapeutic purposes for any disability that is related to his military service, the Veteran's claim of service connection for a drug abuse must be denied.  See Allen, supra.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for drug abuse is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the reopened claim of service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, and the claim of service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702, the Board finds that additional evidence development is needed before a fully informed decision may be rendered in this regard.  

As noted, the Veteran has consistently reported that he received treatment for PTSD at the Indianapolis, Indiana, VA Medical Center (VAMC) when he was discharged from service.  

Review of the record shows that, in February 2011, the AOJ contacted the Indianapolis VAMC to obtain all inpatient and outpatient records since 1993, noting that records dated from July 14, 1998 to September 24, 1999, had been obtained.  No records or response was received and, in March and June 2011, the AOJ submitted a follow-up request.  Subsequently, in June 2011, the AOJ received VA treatment records dated from July 14, 1998 to September 24, 1999, as well as records dated from December 2010 to May 2011.  There was, however, no indication if records dated prior to July 1998 did not exist or could not be located.  Nevertheless, in September 2011, a rating specialist at the RO noted that there are no records from 1993 to 1997, after which a formal finding was made that the records were unavailable, all efforts to obtain such evidence had been exhausted, and further efforts would be futile.  See September 2011 Deferred Rating Decision; October 2011 File Memorandum.  In October 2011, the Veteran was also notified that treatment records from the Indianapolis VAMC dated from January 1993 to July 1998 could not be located and he was requested to submit any such evidence.  

Based on the foregoing, the Board is not satisfied that all efforts to obtain such records have been exhausted and that further efforts would be futile.  In this regard, the October 2011 File Memorandum specifically states that all procedures in accordance with M21-1 MR, Part III, Subpart iii, Chapter 2, Section I, Topic 59, Block c have been correctly followed.  The Board disagrees.  The manual listed above states that, if the records custodian provides some but not all of the requested records, a follow-up request should be attempted by telephone or mail, with a request for a response in 15 days.  Additional action is also required based upon the response received from the records custodian.  See M21-1 MR, Part III, Subpart iii, Chapter 2, Section I, Topic 57.  

In this case, there is no indication in the record that the AOJ submitted a follow-up request (via telephone or mail) for the outstanding records (dated from July 1993 to July 1998) from the records custodian at the Indianapolis VAMC following the receipt of incomplete records in June 2011.  Nor is there any indication from the records custodian that any such records do not exist or that they are otherwise unavailable to VA.  

Therefore, the Board finds that additional development must be conducted to obtain VA treatment records from the Indianapolis VAMC dated from July 1993 to July 1998.  These records are particularly significant to the Veteran's claims for service connection for an acquired psychiatric disorder, as well as his claim of service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment, as he has reported that he received treatment at the Indianapolis VAMC for PTSD during his first post-service year, a matter on which both claims may turn.  

The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, because the Veteran has identified VA treatment records that may be pertinent to this claim but are not yet associated with the claims file, a remand is necessary to obtain these records.

The Board also notes that the Veteran has not been provided with proper VCAA notice regarding his claim of service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  Such should be accomplished on remand.

With respect to the reopened claims involving a respiratory disorder, chronic headaches, a bilateral knee disability, and chronic diarrhea, the Board finds that additional evidentiary development is needed.  As noted, the Veteran has asserted that his claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea may be related to his service in Southwest Asia.  

In September 2011, the VA examiner noted the Veteran's report as to the onset of his asthma, bilateral knee arthritis, and diarrhea.  He also noted that the Veteran stated he had never been diagnosed with asthma but was told he had COPD.  The examiner also incorrectly noted that the Veteran did not have treatment for diarrhea while on active duty.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran was not found to have Southwest Asia chronic multi-system illnesses, noting that his diseases have a clear and specific etiology and diagnosis.  The examiner further noted that there was no medical evidence in the service or post-service records to support a claim of chronic diarrhea.  

The Board finds the September 2011 VA opinion is inadequate because (1), despite the Veteran's report of being told he has COPD, there is no such diagnosis reflected in the record, (2) the examiner specifically noted the Veteran's complaints of joint pain during and since service but stated there was no abnormality of either knee, (3) he did not adequately consider the competent lay evidence of chronic diarrhea during and since service, and (4) he did not consider the Veteran's chronic headaches in reaching his conclusion.  

In October 2011, the VA examiner opined that the Veteran's COPD and complaints of diarrhea are less likely than not caused by or a result of environmental hazards in Desert Storm, noting that there were no specific complaints or treatment of pulmonary or gastrointestinal symptoms during service.  This opinion is inadequate because it is based on inaccurate facts.  Indeed, service treatment records (STRs) show the Veteran complained of diarrhea in September 1990 and also complained of trouble breathing in November 1991, September and November 1992, and March 1993.  The STRs also show he was variously diagnosed with allergic rhinitis, questionable allergic asthma, and bronchitis with bronchospasm during service.  

In November 2012, the VA examiner noted that, while the Veteran was treated for acute diarrhea of viral etiology in September 1990, it is less likely than not that his current episodes of diarrhea are related to, aggravated by, or a result of the diarrhea he experience during service.  This opinion is adequate with respect to whether the Veteran's diarrhea is directly related to service but does not address whether any such diarrhea is representative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

While the VA examiner has attempted to provide opinions that address each relevant issue, given the deficiencies of the opinions detailed above, the Board finds that there is no medical opinion of record that adequately addresses whether the Veteran's claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea are due to his service in Southwest Asia, i.e., are representative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness under the provisions of 38 U.S.C.A. § 1117(a)(2)(B). 

Therefore, the Board finds a remand is necessary in order to obtain a new VA examination and opinion that addresses whether the Veteran's claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea are due to an undiagnosed illness or represent a medically unexplained chronic multi-symptom illness.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 and given an appropriate amount of time to respond.  

2. Contact the records custodian at the Indianapolis VAMC and request all records of treatment for the Veteran from January 1993 to July 1998.  

All requests and responses for the above-described records, including negative responses, must be documented in the claims file.  The AOJ should document the efforts to ensure that all directives for obtaining records from Federal agencies, including 38 U.S.C.A. § 5103A(b)(2), 38 C.F.R. § 3.159(e), and M21-1 MR, Part III, Subpart iii, Chapter 2, Section I, Topic 57, have been met.  All records received should be associated with the claims file.  

3. After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

(A) The examiner should note and detail all reported symptoms of the Veteran's claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea.  The examiner should conduct a comprehensive examination for each claimed condition and provide details about the onset, frequency, duration, and severity of all symptoms related to each claimed condition.

(B) The examiner should specifically state whether the Veteran's claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea are attributed to a known clinical diagnosis.    

(C) If any of the claimed conditions have not been determined to be associated with a known clinical diagnosis, the examiner should indicate (for each condition) whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's claimed respiratory disorder, chronic headaches, bilateral knee pain, and/or chronic diarrhea represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  An opinion should be provided for each claimed condition.  

(E) For each diagnosed condition, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of the claimed conditions.  A complete rationale must be provided for each opinion offered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


